DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 04/07/2021 has been entered and fully considered.
Claims 1-12 have been canceled.
Claims 21-28 have been newly added.
Claims 13-28 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 14/253,950 filed 04/16/2014.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
fuel car information unit configured to obtain in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following interpreted corresponding structures were not able to be found within the specifications:
fuel car information unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, claim element “fuel car information unit configured to obtain…" are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “fuel car information unit configured to obtain…” in claim 13.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15, 17-18, 21-23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsubo et al. (USPGPub 2014/0358336).	As per claim 13, Otsubo discloses a system comprising: 	a fuel car information unit configured to obtain fuel car information from at least one fuel car of a vehicle consist configured for dual fuel operation (see at least paragraph 0016; wherein tender car 14 may also include one or more tanks 34 mounted to its frame 26 that are configured to store liquefied gaseous fuel. The liquefied gaseous fuel may be gasified and then fed in series or parallel to all locomotives 12 of consist 10 for combustion within engines 28) and comprising the at least one fuel car operably connectable to at least one powered vehicle via a fuel distribution path (see at least paragraph 0031; wherein when the fault condition from tender car 14 is a non-critical fault condition, controllers 48 of locomotives 12 may simply log the fault condition without further action being taken); and 	a display unit configured to be disposed onboard one of the at least one powered vehicle and operably coupled to the fuel car information unit, the display unit configured to display at least a portion of the fuel car information (see at least paragraph 0031; wherein however, when a more serious fault condition is communicated via electrical coupling 20, controllers 48 could alert the train operator…see at least paragraph 0022; wherein controller 48 of lead locomotive 12a may be configured to control operational aspects of its corresponding operator displays. Likewise, the controllers 48 of trail locomotives 12b and 12c may be configured to control operational aspects of their corresponding operator displays).  	As per claims 14 and 22, Otsubo discloses wherein the fuel car information unit is further configured to initiate a self-test by the at least one of the at least one fuel car (see at least paragraph 0031; wherein tender car 14 to generate fault conditions of different criticality).  	As per claims 15 and 23, Otsubo discloses wherein the fuel car information obtained from the at least one of the at least one fuel car includes at least one of: alarm information corresponding to a fault of the at least one of the at least one fuel car; operational information corresponding to an operational state of the at least one of the at least one fuel car; or statistical information corresponding to historic use of the at least one of the at least one fuel car (see at least paragraph 0031; wherein tender car 14 to generate fault conditions of different criticality. The fault conditions can be generated manually or automatically based on one or more conditions sensed by network components 50 (e.g., based on a fuel level, a temperature, a pressure, a flow rate, a manually-pressed cutoff switch, etc.). When the fault condition from tender car 14 is a non-critical fault condition, controllers 48 of locomotives 12 may simply log the fault condition without further action being taken. However, when a more serious fault condition is communicated via electrical coupling 20, controllers 48 could alert the train operator).  	As per claims 17 and 25, Otsubo discloses wherein the fuel car information unit is configured to compare a first value corresponding to first information received from the at least one of the at least one fuel car to a second value corresponding to second information obtained on-board the one of the at least one powered vehicle, and to determine that a fault or issue exists if the first value and second value are substantially different (see at least paragraph 0032; wherein network components 50 of tender car 14 may be capable of sensing or otherwise calculating a rate of fuel supply to the engine 28. This information may then be communicated between rail vehicles via electrical coupling 20 and, based on the information, one or more of controllers 48 may be able to detect a significant difference between the fuel consumption and supply rates that is indicative of a fuel leak. When this occurs, a corresponding fault condition may be triggered causing operational adjustments of one or more of the rail vehicles).  	As per claims 18 and 26, Otsubo discloses wherein the fuel car information unit is configured to provide powered vehicle information to the at least one of the at least one fuel car (see at least paragraph 0031; wherein the reverse may also be true, wherein controller 48 of tender car 14 selectively adjusts operation of pump 36, heat exchanger 38, accumulator 40, and/or regulator 42 based on fault conditions from controllers 48 of locomotives 12 (e.g., based on fault conditions that are triggered from sensed speeds, temperatures, pressures, etc. of engines 28, generator 30, and/or associated wheel traction motors)).  	As per claim 21, Otsubo discloses a method, in a vehicle consist configured for dual fuel operation and comprising at least one fuel car operably connectable to at least one powered vehicle via a fuel distribution path (see at least paragraph 0016; wherein tender car 14 may also include one or more tanks 34 mounted to its frame 26 that are configured to store liquefied gaseous fuel. The liquefied gaseous fuel may be gasified and then fed in series or parallel to all locomotives 12 of consist 10 for combustion within engines 28), the method comprising: 	obtaining, with a fuel car information unit, fuel car information from the at least one fuel car of the vehicle consist (see at least paragraph 0031; wherein when the fault condition from tender car 14 is a non-critical fault condition, controllers 48 of locomotives 12 may simply log the fault condition without further action being taken); and 	displaying, on a display unit disposed onboard one of the at least one powered vehicle and operably coupled to the fuel car information unit, at least a portion of the fuel car information (see at least paragraph 0031; wherein however, when a more serious fault condition is communicated via electrical coupling 20, controllers 48 could alert the train operator…see at least paragraph 0022; wherein controller 48 of lead locomotive 12a may be configured to control operational aspects of its corresponding operator displays. Likewise, the controllers 48 of trail locomotives 12b and 12c may be configured to control operational aspects of their corresponding operator displays).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otsubo et al. (USPGPub 2014/0358336) in view of Naylor (USPGPub 2016/0016596).	As per claims 16 and 24, Otsubo discloses wherein the fuel car information unit includes an analysis unit configured to process information received from the at least one of the at least one fuel car to provide fuel car information (see at least paragraph 0031; wherein tender car 14 to generate fault conditions of different criticality. The fault conditions can be generated manually or automatically based on one or more conditions sensed by network components 50 (e.g., based on a fuel level, a temperature, a pressure, a flow rate, a manually-pressed cutoff switch, etc.). When the fault condition from tender car 14 is a non-critical fault condition, controllers 48 of locomotives 12 may simply log the fault condition without further action being taken. However, when a more serious fault condition is communicated via electrical coupling 20, controllers 48 could alert the train operator).	Otsubo does not explicitly mention process raw information received from the at least one of the at least one car to provide processed car information.	However Naylor does disclose:	process raw information received from the at least one of the at least one car to provide processed car information (see at least paragraph 0043; wherein any appropriate sensor device 34 or system may be attached to, integrated with, or positioned with respect to the railcars R and/or locomotives L in order to effectively capture or obtain any of the information and data for generation of the train data. In addition, these sensor devices 34 may provide raw, pre-processed, or processed data and information to the node computer 12 and/or the application computer 32, and similarly, this raw, pre-processed, or processed data and information may be transmitted to the locomotive computer 16 and/or the central controller 26 for processing or post-processing).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Naylor with the teachings as in Otsubo. The motivation for doing so would have been in order to effectively and safely operate the train, see Naylor paragraph 0005.


Claims 19 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otsubo et al. (USPGPub 2014/0358336) in view of Kornick et al. (USPGPub 2003/0178533).	As per claims 19 and 27, Otsubo does not explicitly mention downloadable software for configuring the at least one of the at least one car for communication with the information unit.	However Kornick does disclose:	downloadable software for configuring the at least one of the at least one car for communication with the information unit (see at least paragraph 0022; wherein the downloaded unique identifier is thereafter included in commands transmitted to the designated locomotive 14 so that the locomotive control equipment 18 can identify the source of the command by the associated unique identifier and respond appropriately. Once the unique identifier is downloaded, radio communication with the locomotive is established. The radio link thus established will be maintained provided the unique identifier code remains in volatile memory and the communication link is not broken).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kornick with the teachings as in Otsubo. The motivation for doing so would have been to provide safe, reliable remote control of the locomotive, see Kornick paragraph 0005.


Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otsubo et al. (USPGPub 2014/0358336) in view of Goergen (USPGPub 2015/0021444).	As per claims 20 and 28, Otsubo does not explicitly mention convert a message received from the at least one of the at least one car from a first format utilized by the at least one of the at least one car to a second format utilized by the one of the at least one vehicle.	However Goergen does disclose:	convert a message received from the at least one of the at least one car from a first format utilized by the at least one of the at least one car to a second format utilized by the one of the at least one vehicle (see at least paragraph 0020; wherein controller 36 may be further configured to process the data, including converting incoming data into a particular format, storing the data, and performing logical computations if necessary to determine appropriate system actions). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Goergen with the teachings as in Otsubo. The motivation for doing so would have been to perform or facilitate the collection of data from various sources, see Goergen paragraph 0020.
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2015/0057848 – Provides a trainline network access point, and more particularly, to a trainline network access point for parallel communication in a locomotive consist.	USPGPub 20140365049 - Provides systems and methods for reducing the total cost of fuel consumed by a locomotives, particularly a locomotive consist including dual fuel locomotives. The systems and methods include generating an alternative throttle settings with the goal of consuming the highest ratio of low cost fuel over high cost fuel instead of only a focus on consuming the least amount of one fuel	USPGPub 2014/0353434 – Provides a locomotive access point configured to be located onboard the locomotive, a locomotive controller connected to the locomotive access point, a tender car access point configured to be located onboard the tender car, and a tender car controller connected to the tender car access point.	USPGPub 2014/0033948 – Provides a consist and, more particularly, to a consist having a tender car capable of powering its own electrical loads


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662